Title: To Benjamin Franklin from G. Row[se?], 21 July 1747
From: Rowse, G.
To: Franklin, Benjamin


Sir
North East July 21st. 1747
I’m informd of Some Letters from Virginia being directed for your care, if any arrived please send per Enoch Story and if any shoud Soon come to hand please to Order the Post to deliver them at my house which will much oblige Sir Your humble Ser[vant]
G. Row[se?]
To Mr. Franklin
 
Addressed: To  Mr. Benjn. Franklin  Postmaster in  Philadelphia  By favour Captn. West
